
	
		II
		110th CONGRESS
		2d Session
		S. 3585
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Lieberman (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  establish the responsibility of the Department of Defense to plan for and
		  respond to catastrophic incidents in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Defense Support to
			 Catastrophic Incident Response Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States faces real threats of
			 man-made and natural disasters which could result in catastrophic consequences
			 to the Nation, its resources, and its people. Because of the scale of the
			 potential consequences of these threats, they may constitute threats to
			 national security and will require the full range of Federal resources to save
			 lives, minimize human suffering, protect property, and mitigate damage.
			(2)Because of its manpower, communications,
			 logistics, and other capabilities, the Department of Defense is uniquely suited
			 to provide critical support to other departments and agencies of the Federal
			 Government, State and local governments, and governments of the Commonwealths
			 and possessions of the United States in response to a catastrophic incident in
			 the United States.
			(3)Planning and preparation for and execution
			 of civil support operations in responding to catastrophic incidents in support
			 of the Department of Homeland Security and State and local governments is a
			 national security issue.
			(4)A successful response to catastrophic
			 incidents in the United States requires coordinated strategic plans and
			 detailed operational plans with specific tasking and sourcing. The Department
			 of Defense must develop such plans and should maintain the required units and
			 assets at the appropriate level of readiness in order to deliver the
			 capabilities which will be required in a response led by the Department of
			 Homeland Security.
			(5)The National Guard and Reserves are
			 forward-deployed in communities throughout the United States, are integrated
			 with State and local governments, and have considerable homeland-related
			 capabilities. The Department of Defense and the United States Northern Command
			 must therefore consider the plans and capabilities of the National Guard and
			 Reserves, and State and local governments, in plans for civil support
			 operations.
			3.Department of Defense support of domestic
			 civilian authorities in response to catastrophic incidents in the United
			 States
			(a)Support authorizedPart I of subtitle A of title 10, United
			 States Code, is amended by inserting after chapter 18 the following new
			 chapter:
				
					19Support of Domestic Civilian Authorities in
				Response to Catastrophic Incidents in the United States
						
							Sec. 
							390. Department of Defense support of domestic civilian
				  authorities in response to catastrophic incidents in the United
				  States.
						
						390.Department of Defense support of domestic
				civilian authorities in response to catastrophic incidents in the United
				States
							(a)In generalSubject to the authority, direction, and
				control of the President, the Department of Defense shall undertake civil
				support operations in response to catastrophic incidents in the United
				States.
							(b)Plans for support(1)For purposes of carrying out the
				requirement in subsection (a), the Secretary of Defense shall, in conjunction
				with the Secretary of Homeland Security, develop comprehensive plans for civil
				support operations.
								(2)The plans required under this subsection
				shall include strategies for the use of the armed forces, including units and
				personnel of the regular components of the armed forces, units and personnel of
				the National Guard (including personnel on active duty under this title, in
				status under title 32, and in State status, consistent with section 1814(c) of
				the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 113
				note)), units and personnel of the other reserve components of the armed
				forces, the civilian personnel of the Department of Defense, and, if the
				Secretary considers it appropriate for purposes of the plans, contractors of
				the Department of Defense.
								(3)The plans required under this subsection
				shall be developed in coordination with other departments and agencies of the
				Federal Government with homeland security responsibilities as part of an
				established national planning process and shall include the development of
				operations plans required by section 653(b) of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 753(b)).
								(4)The plans required under this subsection
				shall be developed to execute strategic requirements established by the
				Secretary of Homeland Security though an established national planning
				process.
								(c)Implementation and execution of
				plansIn implementing the
				plans developed under subsection (b), the Secretary of Defense shall—
								(1)ensure that—
									(A)the Department of Defense is organized and
				equipped with the capabilities and resources required to execute the plans;
				and
									(B)the capabilities and resources referred to
				in subparagraph (A) are available, accessible, and maintained at the
				appropriate readiness status to enable deployment in accordance with the plans;
				and
									(2)ensure that any capabilities and resources
				identified under paragraph (1)(A), when appropriate, train and participate in
				exercises, including—
									(A)exercises administered under the national
				exercise program carried out under section 648(b) of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C. 748(b)); and
									(B)other exercises determined appropriate by
				the Secretary of Defense to ensure such capabilities and resources are
				maintained at the appropriate state of readiness.
									(d)BudgetThe budget of the Department of Defense for
				any fiscal year (as submitted to Congress pursuant to section 1105 of title 31)
				shall include a request for funds sufficient to carry out the requirements of
				this section in such fiscal year. The request for a fiscal year under this
				subsection shall set forth separately the following:
								(1)Each component, program, or activity of the
				Department of Defense that will carry out the requirements of this section in
				such fiscal year.
								(2)The amount requested for each such
				component, program, or activity to carry out such requirements in such fiscal
				year.
								(e)ConstructionNothing in this section shall be construed
				as prohibiting or limiting the authority of the Department of Defense to
				provide support operations in response to a disaster or incident that is not a
				catastrophic incident as otherwise provided by law.
							(f)Reports(1)Not later than one year after the date of
				the enactment of this section, and every two years thereafter, the Secretary of
				Defense shall submit to the appropriate committees of Congress a report on the
				implementation of the requirements of this section, including a discussion of
				the development and implementation of the plans required by subsection
				(b).
								(2)Each report under this subsection shall be
				submitted in unclassified form, but may include a classified annex.
								(g)DefinitionsIn this section:
								(1)The term catastrophic incident
				has the meaning given that term in section 501(3) of the Homeland Security Act
				of 2002 (6 U.S.C. 311(3)).
								(2)The term civil support
				operation means a mission performed by the Department of Defense in
				support of other departments or agencies of the Federal Government, State or
				local governments, or governments of the Commonwealths or possessions of the
				United States in their efforts to prevent, protect against, prepare for,
				respond to, and recover from natural disasters, acts of terrorism, and other
				man-made
				disasters.
								.
			(b)Clerical amendmentsThe tables of chapters at the beginning of
			 title, United States Code, and at the beginning of part I of subtitle A of such
			 title, are each amended by inserting after the item relating to chapter 18 the
			 following new item:
				
					
						19.Support of Domestic Civilian Authorities in Response to
				  Catastrophic Incidents in the United
				  States390.
					
					.
			4.Quadrennial defense review
			 mattersSection 118 of title
			 10, United States Code, is amended—
			(1)by transferring subsection (g), as added by
			 section 942(d) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 288), to the end of such section 118 and
			 redesignating such subsection, as so transferred, as subsection (i); and
			(2)by inserting after subsection (g), as added
			 by section 951(a) of the National Defense Authorization Act for Fiscal Year
			 2008 (122 Stat. 290), the following new subsection:
				
					(h)Consideration of Department of Defense
				roles and responsibilities in responding to catastrophic
				incidents(1)The first national security strategy and
				national defense strategy prepared after the date of the enactment of this
				subsection shall include guidance for military planners—
							(A)to
				determine the appropriate roles and responsibilities of the Department of
				Defense, in coordination with and in support of the Department of Homeland
				Security and other departments and agencies of the Federal Government with
				homeland security responsibilities and with State, local, and tribal
				governments, in responding to catastrophic incidents;
							(B)to
				update defense plans based on such determinations, including working with the
				Department of Homeland Security and other departments and agencies of the
				Federal Government with homeland security responsibilities in responding to
				such incidents; and
							(C)to
				develop the capabilities needed to execute such plans.
							(2)The first quadrennial defense review
				prepared after the date of the enactment of this subsection shall examine the
				capabilities of the armed forces to support civil authorities in responding to
				catastrophic incidents.
						(3)In this subsection:
							(A)The term catastrophic incident
				has the meaning given that term in section 501(3) of the Homeland Security Act
				of 2002 (6 U.S.C. 311(3)).
							(B)The term national security
				strategy means the annual national security strategy report of the
				President under section 108 of the National Security Act of 1947 (50 U.S.C.
				404a).
							.
			5.Rule of constructionNothing in this Act or the amendments made
			 by this Act may be construed—
			(1)to modify the restrictions on the role of
			 the Department of Defense in law enforcement operations within the United
			 States;
			(2)to affect the authority of the Governor of
			 a State to respond to a natural disaster, act of terrorism, or other man-made
			 disaster within the United States; or
			(3)to affect the authority of the Governor of
			 a State to exercise command and control over the National Guard of that State
			 while in State status or in title 32, United States Code, status.
			6.DefinitionsIn this Act:
			(1)The term catastrophic incident
			 has the meaning given that term in section 501(3) of the Homeland Security Act
			 of 2002 (6 U.S.C. 311(3)).
			(2)The term civil support
			 operation means a mission performed by the Department of Defense in
			 support of other departments or agencies of the Federal Government, State or
			 local governments, or governments of the Commonwealths or possessions of the
			 United States in their efforts to prevent, protect against, prepare for,
			 respond to, and recover from natural disasters, acts of terrorism, and other
			 man-made disasters.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		
